In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                        Filed: March 18, 2021

* * * * * * * * * * * * *  *
THOMAS SHINSKEY,           *                                     UNPUBLISHED
                           *
         Petitioner,       *                                     No. 15-713V
                           *                                     Special Master Gowen
v.                         *
                           *                                     Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Amber D. Wilson, Wilson Science Law, Washington, DC, for Petitioner.
Voris E. Johnson, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

       On November 24, 2020, Thomas Shinskey (“Petitioner”) filed a motion for attorneys’ fees
and costs. Motion for Attorney Fees and Costs (“Fees App.”) (ECF No. 110). For the reasons
discussed below, I GRANT Petitioner’s motion for attorneys’ fees and costs and award a total of
$79,033.29.

    I.        Procedural History

         On July 9, 2015, Petitioner filed a petition in the National Vaccine Injury Compensation
Program.2 Petitioner alleged that as a result of receiving the Tdap vaccine on July 30, 2012, he
suffered Guillain-Barré syndrome. See Petition (ECF No. 1). On September 23, 2020, the parties
filed a stipulation, which I adopted as my decision awarding compensation on the same day. (ECF

1
  I intend to post this Ruling on the United States Court of Federal Claims' website. This means the Ruling will be
available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, I am required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
No. 105).

        On November 24, 2020, Petitioner filed a motion for final attorneys’ fees and costs.
Petitioner requests compensation for his attorneys in the total amount of $79,033.29, representing
$63,008.70 in attorneys’ fees, $15,473.01 in attorneys’ costs, and $551.58 in costs personally
incurred by Petitioner. Fees App. at 3.3 Respondent reacted to the fees motion on December 1,
2020, stating that “Respondent is satisfied that the statutory requirements for an award of
attorneys’ fees and costs are met in this case.” Response at 2 (ECF No. 111). Petitioner filed his
reply on December 1, 2012, reiterating his belief that the requested attorneys’ fees and costs are
reasonable. (ECF No. 112).

          The matter is now ripe for adjudication.

    II.      Analysis

         Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, because Petitioner was awarded compensation pursuant
to a stipulation, he is entitled to a final award of reasonable attorneys’ fees and costs.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

                 a. Attorneys’ Fees

        Petitioner requests the following hourly rates for the work of his counsel, Ms. Amber
Wilson: $323.00 per hour for work performed in 2019, and $345.00 per hour for work performed
in 2020. Fees App. at 32. The requested rate for 2017 exceeds what Ms. Wilson has previously
been awarded by myself and other special masters, which is $290.00 per hour. See, e.g., Brutsch
v. Sec’y of Health & Human Servs., No. 16-874V, 2018 WL 1835116, at *1 (Fed. Cl. Spec. Mstr.
Mar. 16, 2018).

        Turning next to review of the submitted billing statement, I find that the overall hours spent
on this matter to be reasonable. The entries are reasonable and accurately describe the work being
performed and the length of time it took to perform each task. Respondent also has not identified
any particular entries as being objectionable. Therefore, Petitioner is entitled to final attorneys’

3
 Petitioner was previously awarded interim attorneys’ fees and costs in the amount of $115,937.87 on April 12, 2019,
and in the amount of $5,648.87 on September 15, 2015.

                                                         2
fees of $63,008.70.

                b. Attorneys’ Costs

         Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $15,473.01. This amount is comprised of acquiring medical
literature, work performed by Petitioner’s medical experts, Dr Kazim Sheikh and Dr. Gary
Wormser, and postage. Petitioner has provided adequate documentation supporting these costs and
all appear reasonable in my experience. Petitioner is therefore awarded the full amount of costs
sought.

                c. Petitioner’s Costs

        Pursuant to General Order No. 9, Petitioner warrants that he has personally incurred costs
of $551.58 related to his claim. These costs are associated with attending the mediation in this
matter. (ECF No. 113). Petitioner has provided adequate documentation supporting these costs and
they are reasonable in my experience.

   III.      Conclusion

       In accordance with the foregoing, Petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that Petitioner is entitled to a reimbursement of attorneys’ fees and costs as
follows:

 Attorneys’ Fees Requested                                          $63,008.70
 (Reduction of Fees)                                                     -
 Total Attorneys’ Fees Awarded                                      $63,008.70

 Attorneys’ Costs Requested                                         $15,473.01
 (Reduction of Costs)                                                    -
 Total Attorneys’ Costs Awarded                                     $15,473.01

 Total Attorneys’ Fees and Costs                                    $78,481.71

 Petitioner’s Costs                                                   $551.58

 Total Amount Awarded                                               $79,033.29

          Accordingly, I award the following:

   1) a lump sum in the amount of $60,629.71, representing reimbursement for Petitioner’s
      attorneys’ fees and costs, in the form of a check payable to Petitioner and his former
      firm, Maglio Christopher and Toale, PA, and be forwarded to Maglio Christopher
      and Toale, PA, 1605 Main Street, Suite 710, Sarasota, Florida 34236; and


                                                3
    2) a lump sum in the amount of $17,852.00, representing reimbursement for Petitioner’s
       attorneys’ fees and costs, in the form of a check payable to Petitioner and Petitioner’s
       counsel, Ms. Amber Wilson; and

    3) a lump sum in the amount of $551.58, representing reimbursement for Petitioner’s
       costs, in the form of a check payable to Petitioner.4

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.5

         IT IS SO ORDERED.



                                                      /s/Thomas L. Gowen
                                                      Thomas L. Gowen
                                                      Special Master




4
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                          4